1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3    DENNIS MCCABE,                                        Case No. 3:18-cv-00011-RCJ-CBC
4                                            Plaintiff                    ORDER
5            v.
6    NEVADA DEPARTMENT OF
     CORRECTIONS et al.,
7
                                        Defendants
8
9
10
            This action is a counseled civil rights complaint filed under 42 U.S.C. § 1983 by a
11
     state prisoner. On November 28, 2018, this Court issued an order denying the application
12
     to proceed in forma pauperis, without prejudice, because the application was incomplete.
13
     (ECF No. 4 at 1-2). The Court ordered Plaintiff to file a fully complete application to
14
     proceed in forma pauperis or pay the full filing fee of $400.00 within thirty days from the
15
     date of that order. (Id. at 2). The thirty-day period has now expired, and Plaintiff has not
16
     filed another application to proceed in forma pauperis, paid the full filing fee, or otherwise
17
     responded to the Court’s order.
18
            District courts have the inherent power to control their dockets and “[i]n the
19
     exercise of that power, they may impose sanctions including, where appropriate . . .
20
     dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
21
     (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
22
     to prosecute an action, failure to obey a court order, or failure to comply with local rules.
23
     See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance
24
     with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal
25
     for failure to comply with an order requiring amendment of complaint); Carey v. King, 856
26
     F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring
27
     pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal Service, 833
28
     F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson
1    v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and
2    failure to comply with local rules).
3           In determining whether to dismiss an action for lack of prosecution, failure to obey
4    a court order, or failure to comply with local rules, the court must consider several factors:
5    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
7    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
8    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;
9    Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
10          Here, the Court finds that the first two factors, the public’s interest in expeditiously
11   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
12   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
13   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
14   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
15   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor – public policy favoring
16   disposition of cases on their merits – is greatly outweighed by the factors in favor of
17   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
18   the court’s order will result in dismissal satisfies the “consideration of alternatives”
19   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
20   F.2d at 1424. The Court’s order requiring Plaintiff to file another application to proceed
21   in forma pauperis or pay the full filing fee within thirty days expressly stated: “IT IS
22   FURTHER ORDERED that if Plaintiff does not timely comply with this order, dismissal of
23   this action may result.” (ECF No. 4 at 2). Thus, Plaintiff had adequate warning that
24   dismissal would result from his noncompliance with the Court’s order to file another
25   application to proceed in forma pauperis or pay the full filing fee within thirty days.
26          It is therefore ordered that this action is dismissed without prejudice based on
27   Plaintiff’s failure to file another application to proceed in forma pauperis or pay the full
28   filing fee in compliance with this Court’s November 28, 2018, order.



                                                  -2-
1          It is further ordered that the Clerk of Court will close the case and enter judgment
2    accordingly.
3
            Dated this 24th day of January, 2019.
4          DATED THIS ___ day of January 2019.
5
6                                                         UNITED STATES DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -3-
